Case 1:19-cv-00369-TH-KFG Document 12 Filed 08/19/20 Page 1 of 2 PageID #: 52



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION


ROBERT MITCHELL ALEXANDER                              §

VS.                                                    §          CIVIL ACTION NO. 1:19cv369

CALVIN E. TUCKER, ET AL.                               §

                                       MEMORANDUM OPINION

        Plaintiff Robert Mitchell Alexander, an inmate at the Stiles Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against several defendants. As plaintiff did not pay the required filing

fee, he appears to be attempting to proceed with this lawsuit on an in forma pauperis basis.

                                                  Discussion

        Title 28 U.S.C. § 1915(g) prohibits prisoners from repeatedly filing frivolous or malicious

complaints on an in forma pauperis basis. Section 1915(g) provides as follows:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        [in forma pauperis] . . . if the prisoner has, on three or more occasions . . . brought
        an action or appeal in a court of the United States that was dismissed on the grounds
        that it is frivolous, malicious or fails to state a claim upon which relief may be
        granted, unless the prisoner is under imminent danger of serious physical injury.

        Prior to the date on which he filed this lawsuit, at least four lawsuits filed by plaintiff were

dismissed as frivolous.1 As a result, Section 1915(g) is applicable.




        1
              Alexander v. Gaiser, No. 4:01cv590 (S.D. Tex. May 21, 2001) (dismissed as frivolous); Alexander v.
Cook, No. 1:02cv72 (N.D. Tex. Oct. 29, 2002) (dismissed as frivolous); Alexander v. Cockrell, No. 1:04cv245 (N.D.
Tex. Dec. 6, 2006) (dismissed as frivolous); Alexander v. Eason, 1:06cv4 (N.D. Tex. Feb. 14, 2008).
Case 1:19-cv-00369-TH-KFG Document 12 Filed 08/19/20 Page 2 of 2 PageID #: 53



       As set forth above, plaintiff has had at least four prior lawsuits dismissed as frivolous. While

the allegations in his complaint are serious, plaintiff has failed to demonstrate he was in "imminent

danger of serious physical injury” on the date he filed this lawsuit. Section 1915(g) therefore bars

plaintiff from proceeding further with this lawsuit on an in forma pauperis basis.

                                            Conclusion

       For the reasons set forth above, this civil rights lawsuit will be dismissed pursuant to 28

U.S.C. § 1915(g). An appropriate final judgment shall be entered.

       SIGNED this the 19 day of August, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  2
